Case 0:20-cv-61386-UU Document 16 Entered on FLSD Docket 12/16/2020 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-61386-CIV-UNGARO
                         Magistrate Judge McAliley

 CARLINE MAURICE

             v.

 UNITED STATES OF AMERICA
                              /

    GOVERNMENT'S SUPPLEMENTAL RESPONSE TO DECEMBER 15, 2020 ORDER

       The United States of America respectfully responds as follows

 to this Court’s Order, DE 15, for a supplemental response:

       1.   That order directed the United States to:

       [discuss] the nature surrounding its June 2, 2016 letter
       to Atty Gibson, and provide copies of any communications,
       letters, and e-mails from Atty Gibson responding to the
       June 2, 2016 letter.

 DE 15:2.    The June 2, 2016 letter addressed the terms of a proffer

 session with movant and her attorney, Mr. Gibson; the prosecutor,

 and special agents from the Internal Revenue Service (IRS). The

 session was arranged at the request of defense counsel which was

 likely made orally; there are no letters or electronic mail messages

 requesting such a meeting. The proffer letter was provided to Mr.

 Gibson in person when he and movant arrived for the proffer session.

 Mr. Gibson and movant were provided with an opportunity to privately

 review the June 2 letter. The letter was then signed by movant, her



                                      1
Case 0:20-cv-61386-UU Document 16 Entered on FLSD Docket 12/16/2020 Page 2 of 4



 attorney, and the prosecutor, who provided an executed copy of the

 proffer letter to Mr. Gibson in a later electronic mail message dated

 June 29, 2016.    A copy of the transmittal message is attached.      There

 are no letters, e-mails or records of other communications from

 Attorney Gibson in response to the June 2 letter; any such responses

 were provided orally during the meeting, or in one instance, through

 a correction to Mr. Gibson’s address written on the letter itself.

 The proffer session was not productive and did not result in any offer

 of a plea bargain.

       2.   The order also directed the United States to “attach any

 and all e-mails from Atty Gibson responding to the Government’s email

 of July 7, 2016, and any Government responses thereto.”            DE 15:2.

 The United States did not receive any response to the July 7 message

 from Mr. Gibson by electronic mail.

       3.    Finally, this Court’s order directed the United States to:

       provide a copy of any recorded phone conversations which
       Movant claims to have occurred on or about August 29, 2019
       between Movant and Atty Gibson from the facility where
       Movant was confined at the time. If no such recording
       exists, the Government shall so indicate in its response,
       providing objective evidence, in the form of redacted
       prison phone logs establishing whether or not Movant made
       or received any phone calls from Atty Gibson on or about
       the date alleged.

 DE 15:2.    On December 15, 2020, the prosecution initiated a request

 for records by contacting the Bureau of Prisons’ Miami Consolidated

 Legal Center.    An electronic message on December 15, 2020 confirming


                                      2
Case 0:20-cv-61386-UU Document 16 Entered on FLSD Docket 12/16/2020 Page 3 of 4



 receipt of the request advised that the BOP does not record properly

 placed legal calls, and that calls placed on an inmate line would

 be purged within six months, absent timely legal process.                  A

 subsequent electronic mail message from movant’s designated BOP

 facility also included the statement that [recordings of] phone calls

 are purged after six months.

       4.    The BOP has produced a four-page log listing calls for the

 phone number associated with Attorney Gibson.            The log includes

 entries for numerous inmates other than movant.          Accordingly, and

 at the request of the BOP, the United States is attaching a redacted

 version of the log showing calls involving movant and Mr. Gibson

 during the relevant time period of August, 2019.        There are only two

 such calls, dated August 6 and August 20, 2019; thus, the redacted

 log has content on only two pages.       If needed, the United States can

 produce an unredacted version of the log to the Court.

                                          Respectfully submitted,

                                          ARIANA FAJARDO ORSHAN
                                          UNITED STATES ATTORNEY

                                    By:   s/Karen E. Rochlin
                                          KAREN E. ROCHLIN
                                          ASSISTANT U.S. ATTORNEY
                                          99 N.E. 4th Street
                                          Miami, Florida 33132
                                          (305) 961-9234
                                          Court I.D. No. A5500050
                                          karen.rochlin@usdoj.gov




                                      3
Case 0:20-cv-61386-UU Document 16 Entered on FLSD Docket 12/16/2020 Page 4 of 4




                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing

 was served by CM/ECF and by mail on Carline Maurice, No. 12700-104,

 Coleman Federal Correctional Complex-Camp, P.O. Box 1027, Coleman,

 Florida 33521-1027.




                                          s/
                                          KAREN E. ROCHLIN




                                      4
